CoNNOR, J.
W'e are of opinion that plaintiff is not included within the provisions of the last paragraph of section 3 of chapter 116, Public Laws 1931, and that for this reason there was error in the judgment dismissing this action. See Nichols v. Maxwell, ante, 38. Plaintiff is covered and embraced within the provisions of section 1 of the act, and cannot be required by the Commissioner of Revenue to furnish proof of his ability to respond in damages in accordance with the provisions of the act, until he has failed to satisfy a judgment rendered against him for damages for injuries to person or property caused by his negligence in the operation of an automobile on the highways of this State. On the facts found by the court from the pleadings, plaintiff is entitled to judgment in accordance with the prayer of his complaint. The judgment dismissing the action is
Reversed.